Citation Nr: 0218558	
Decision Date: 12/20/02    Archive Date: 12/24/02

DOCKET NO.  01-10 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi


THE ISSUE

Entitlement to a rating higher than 10 percent for 
callosities of the feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The veteran served on active duty from December 1973 to 
May 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 RO decision which 
denied a rating higher than 10 percent for callosities of 
both feet.


FINDINGS OF FACT

The veteran's service-connected callosities of the feet 
cause impairment which is comparable to the analogous 
condition of severe bilateral flat feet.  


CONCLUSION OF LAW

Service-connected callosities of the feet are 30 percent 
disabling.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.20, 4.71a, Diagnostic Code 5276 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty for December 1973 to May 
1974.  A service treatment report, dated in March 1974, 
noted complaints of calluses on both feet.  He was 
instructed in self-care for this condition.  

In April 1994, the veteran filed a claim seeking service 
connection for a bilateral foot disorder. 

In August 1997, the RO issued a rating decision that 
granted service connection and a noncompensable rating for 
callosities of the feet.  In August 1998, the Board 
granted a 10 percent rating for the callosities of the 
feet.

In April 2001, the veteran filed a claim seeking an 
increased rating for his callosities of both feet.  

Outpatient treatment records, dated March 2000 to August 
2001, were obtained by the RO from the VA medical center 
in Memphis, Tennessee.  A treatment report, dated in March 
2000, noted a diagnosis of non-insulin dependent diabetes 
mellitus.  A December 2000 treatment report noted that the 
veteran was issued 3D walking boots.  An April 2001 
treatment report noted the veteran's complaints of a 
recurrence of callosities.  The report indicated that he 
had been followed for many years for this condition by the 
podiatry unit.  The report noted that he wears 
prescription shoes and custom orthotics.  It also noted 
that this condition is a continuous problem for the 
veteran, especially given his work at Cooper Tire Co., a 
position that requires repeated heavy lifting and standing 
on a concrete floor during most of his shift.  Physical 
examination revealed very deep callosities beneath the 
left heel, 5th metatarsal phalangeal joint, and on the 
right foot at the right first interphalangeal joint.  
Lesser callosities were noted  to have recurred beneath 
the right 5th metatarsal phalangeal joint and behind the 
right heel.  No pedal ulcers were present, and the report 
concluded with a diagnoses of severe callosities and 
diabetic neuropathy, early.  It also recommended treatment 
to reduce callus tissue.  

In May 2001, the RO sent the veteran correspondence inform 
him of his rights and responsibilities under the newly 
enacted Veterans Claims Act of 2000.

In June 2001, a VA examination for feet was conducted.  
The report of this examination noted the veteran's 
complaints of two troublesome callosities on his left foot 
and four on his right foot.  The report noted that this 
condition is a continuous problem for the veteran, 
especially due to his work, which requires repeated heavy 
lifting and standing on a concrete floor during his shift.  
The veteran described the pain from this condition as 
severe, especially when standing.  The report noted that 
he had previously been prescribed custom orthotics and X-
depth shoes for this condition.  Examination of the 
veteran's shoes revealed wearing on the lateral aspect of 
both heels.  Physical examination revealed that the 
veteran walks on heels and flexes his toes as he walks 
putting pressure on the metatarsal phalangeal joint.  His 
feet were warm and dry, without ulcers, edema or evidence 
of gouty changes.  Skin color was normal, and there were 
no apparent vascular changes.  Range of motion of the 
ankles was within normal limits.  Inspection of the right 
foot revealed deviation of the fifth toe, an overlapping 
of the first toe and positive hallux valgus.  As for 
calluses, there was a 1.5 centimeter callus at the fifth 
metatarsal phalangeal joint, a recurring tender callus at 
the first interphalangeal joint, and two calluses on the 
heel (one large callus, about 2 centimeters long, was 
behind the lateral aspect of the calcaneus, and one small 
callus, about .5 centimeters long was on the mid-heel).  
Examination of the left foot revealed mild flattening of 
the arch, mild hallux valgus and some inward deviation of 
the fifth toe.  As for calluses on the left foot, the 
report noted a callus measuring 1.5 centimeters in 
diameter at the fifth metatarsal phalangeal joint and a 
second callus, measuring approximately .5 centimeters in 
diameter, medially from the midline of the heel.  
Neurological examination of the feet revealed slightly 
diminished vibratory sensation and normal monofilament.  
Photographs of the veteran's feet were included with the 
report, and the report concluded with diagnoses of severe 
callosities and early diabetic neuropathy.  

A treatment report, dated in August 2001, noted the 
veteran's complaints of painful calluses.  The report 
indicated that the callosities beneath the left heel were 
very deep.  It also noted that lesser callosities had 
recurred.  The report also noted that an area of new 
blisters on the left foot which appear to be due to foot 
sliding within a loose boot.  The veteran was casted for 
arch supports, and new shoes were ordered.  In November 
2001, the veteran was issued new 3D walking boots.  

The veteran has submitted two statements, dated in June 
2002 and August 2002, from R. Lowe, D.P.M., his VA 
podiatrist.  The August 2002 letter, which is similar to 
the June 2002 letter, noted that the veteran has severe 
callosities on both feet.  It also noted that the veteran 
has diabetes mellitus, with loss of sensation in both feet 
and a high risk for ulcerations and infection.  The letter 
noted that the veteran is unable to perform work duties 
that require prolonged periods of walking and standing, 
and that he is only able to perform sedentary tasks.  The 
report concluded with diagnoses of intractable plantar 
keratosis and diabetic neuropathy.  

II.  Analysis

The file shows that through correspondence, the rating 
decision, and the statement of the case, the RO has 
notified the veteran of the evidence necessary to 
substantiate his claim.  Pertinent medical records have 
been obtained, and the veteran has been provided with VA 
examination.  The Board finds that the notice and duty to 
assist provisions of the law have been satisfied.  38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Disability evaluations are determined by the application 
of a schedule of ratings which are based on average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A § 1155; 38 
C.F.R. Part 4.

In the past, the veteran's service-connected callosities 
of the feet have been rated by analogy (38 C.F.R. § 4.20) 
to scars or a skin condition.  The bilateral foot 
callosities have been rated 10 percent for a number of 
years.  After reviewing medical evidence from recent 
years, the Board agrees with the argument of the veteran's 
representative at the Board, that the condition should now 
be rated by analogy (38 C.F.R. § 4.20) to bilateral flat 
feet.

The diagnostic code for flat feet provides that a 
noncompensable rating is warranted for mild flat feet: 
symptoms relieved by built-up shoe or arch support.  A 10 
percent rating is warranted for a moderate bilateral 
condition; weight-bearing line over or medial to great 
toe, inward bowing of the tendo achillis, pain on 
manipulation and use of the feet.  A 30 percent is 
warranted for a severe bilateral condition; objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, indication of 
swelling on use, characteristic callosities.  A 50 percent 
rating is warranted for bilateral flat feet when 
pronounced; marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement 
and severe spasm of the tendo achillis on manipulation, 
not improved by orthopedic shoes or appliances.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5276

The latest examination and treatment reports describe the 
veteran's callosities of the feet as being severe in 
degree.  He must wear special shoes due to the condition,  
His VA podiatrist emphasizes that the bilateral foot 
callosities are severe and describes how they interfere 
with employment requiring prolonged standing.

Considering all the evidence, the Board finds that the 
service-connected callosities of the feet have increased 
in severity and now produce impairment which is comparable 
to the analogous condition of severe bilateral flat feet.  
This supports a higher rating of 30 percent for the 
service-connected callosities of the feet, rating by 
analogy under Code 5276.  A rating even higher than 30 
percent rating is not warranted for the service-connected 
callosities of the feet, since the callosities themselves 
are not responsible for functional impairment similar to 
pronounced flat feet, as described in analogous Code 5276.  
The evidence shows the veteran has a number of other foot 
problems (e.g., the effects of diabetes) which are non-
service-connected, and impairment from the non-service-
connected foot problems may not be considered in support 
of a higher rating for service-connected callosities of 
the feet.  38 C.F.R. § 4.14.

In sum, an increased rating to 30 percent is warranted for 
service-connected callosities of the feet.  The benefit-
of-the-doubt rule, 38 U.S.C.A. § 5107(b), has been 
considered in making this decision.








ORDER

An increased rating, to 30 percent, for callosities of the 
feet is granted.


		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

